Case 2:21-cv-00678-JS-AYS Document 58-1 Filed 05/27/21 Page 1 of 30 PageID #: 364




               EXHIBIT A
Case 2:21-cv-00678-JS-AYS
      Case 2:21-cv-02986 Document
                          Document1 58-1
                                     FiledFiled
                                           05/26/21
                                                05/27/21
                                                     PagePage
                                                          1 of 29
                                                               2 ofPageID
                                                                    30 PageID
                                                                          #: 1 #: 365



                               UNITED STATES DISTRICT COURT

                               EASTERN DISTRICT OF NEW YORK



 SUSAN LAWSON, on behalf of herself and       CASE NO. 2:21-cv-2986
 all others similarly situated,
                                              CLASS ACTION
                 Plaintiffs,
                                              COMPLAINT FOR DAMAGES FOR:
            v.                                1. Violation of California’s Consumer Legal
                                                 Remedies Act, Cal. Civ. Code §§ 1750, et
 HAIN CELESTIAL GROUP, INC.,                     seq.;

                 Defendant.                   2. Violation of California’s Unfair
                                                 Competition Law, Cal. Bus. & Prof. Code
                                                 §§ 17200, et seq.;

                                              3. Violation of California’s False Advertising
                                                 Law, Cal. Bus. & Prof. Code § 17500;

                                              4. Violation of Various State Consumer
                                                 Protection Laws; and

                                              5. Unjust Enrichment/Quasi-Contract.

                                              JURY TRIAL DEMANDED




 955451.1
Case 2:21-cv-00678-JS-AYS
      Case 2:21-cv-02986 Document
                          Document1 58-1
                                     FiledFiled
                                           05/26/21
                                                05/27/21
                                                     PagePage
                                                          2 of 29
                                                               3 ofPageID
                                                                    30 PageID
                                                                          #: 2 #: 366




                                                      TABLE OF CONTENTS
                                                                                                                                               Page

 INTRODUCTION ...........................................................................................................................1
 JURISDICTION ..............................................................................................................................3
 PARTIES .........................................................................................................................................4
 I.         Plaintiff ................................................................................................................................4
 II.        Defendant .............................................................................................................................5
 FACTUAL ALLEGATIONS ..........................................................................................................5
 I.         Defendant Markets and Labels Its Products as Being Fit For Consumption by
            Children and Reasonable Consumers Relied On Defendant’s Misrepresentations
            and Omissions ......................................................................................................................5
 II.        The Truth is Revealed ..........................................................................................................9
 III.       The Danger of Toxicants Found in Defendant’s Products, and the Defendant’s
            Sale of Said Products .........................................................................................................10
 III.       Due to Defendant’s Misconduct, Plaintiffs and the Class Suffered Economic
            Injury ..................................................................................................................................13
 CLASS ACTION ALLEGATIONS ..............................................................................................14
 CLAIMS FOR RELIEF .................................................................................................................17
            FIRST CLAIM: VIOLATION OF CALIFORNIA’S CONSUMER LEGAL
                  REMEDIES ACT, Cal. Civ. Code §§ 1750, et seq. .............................................17
            SECOND CLAIM: VIOLATION OF CALIFORNIA’S UNFAIR
                 COMPETITION LAW, Cal. Bus. & Prof. Code §§ 17200, et seq. ......................19
            THIRD CLAIM: VIOLATION OF CALIFORNIA’S FALSE ADVERTISING
                 LAW, Cal. Bus. & Prof. Code § 17500 .................................................................20
            FOURTH CLAIM: VIOLATIONS OF VARIOUS STATE CONSUMER
                 PROTECTION ACTS ...........................................................................................21
            FIFTH CLAIM: UNJUST ENRICHMENT/QUASI-
                  CONTRACT/RESTITUTION ...............................................................................23
 REQUEST FOR RELIEF ..............................................................................................................24
 JURY TRIAL DEMAND ..............................................................................................................26




 955451.1
Case 2:21-cv-00678-JS-AYS
      Case 2:21-cv-02986 Document
                          Document1 58-1
                                     FiledFiled
                                           05/26/21
                                                05/27/21
                                                     PagePage
                                                          3 of 29
                                                               4 ofPageID
                                                                    30 PageID
                                                                          #: 3 #: 367




            Plaintiff SUSAN LAWSON, on behalf of herself and all others similarly situated

 (“Plaintiff”), by and through her undersigned attorneys, brings this Class Action Complaint based

 upon personal knowledge as to herself and her own acts, and as to all other matters upon

 information, investigation and belief of their counsel.

                                         INTRODUCTION

            1.    Defendant Hain Celestial Group, Inc., (“Hain” or “Defendant”) is a leading

 manufacturer and seller of baby food products throughout the country and sells its baby food

 products under the brand name Earth’s Best Organics. Defendant holds itself out to consumers as

 “ensur[ing] a high degree of attention to both ingredient and product quality and safety – from

 procuring, handling, storing, blending, and packaging through distributing [their] products to

 [their] consumer.”1

            2.    Defendant’s Earth’s Best Organics branded baby food comes in a variety of forms

 which includes snacks (such as yogurt), breakfast foods, puree pouch as well as others

 (collectively, the “Products”).2 Defendant manufactured, sold and marketed the Products

 nationwide as “organic,” “non-GMO,” and “pure, quality products you can trust.”3 Defendant also

 touts its quality and safety by stating its “[r]igorous product testing to guarantee quality and

 safety.”4

            3.    By its own marketing and representations, Defendant knows that food safety is of

 primary concern to parents. However, contrary to Defendant’s marketing statements, the Products

 contain harmful heavy metal contaminants including inorganic arsenic (“arsenic”), lead, cadmium,




 1
   https://www.earthsbest.com/why-earths-best/ (last visited May 25, 2021).
 2
   This is by no means an exhaustive list of Defendant’s Products at-issue in this Complaint, merely
 a representative sample.
 3
   https://www.earthsbest.com/why-earths-best/our-promise/ (last visited May 25, 2021).
 4
   Id.
 955451.1                                         1
Case 2:21-cv-00678-JS-AYS
      Case 2:21-cv-02986 Document
                          Document1 58-1
                                     FiledFiled
                                           05/26/21
                                                05/27/21
                                                     PagePage
                                                          4 of 29
                                                               5 ofPageID
                                                                    30 PageID
                                                                          #: 4 #: 368




 and mercury (collectively, the “Toxicants”),5 that public health authorities and child-safety

 organizations unanimously agree pose serious risks to children’s health and well-being.6

            4.   Defendant’s consistent messaging across different Product formulations, different

 media, and across all marketing touchpoints means that messaging for any one Product formulation

 reinforces its inaccurate and misleading claims for other and all formulations.

            5.   The Toxicants contained in Defendant’s Products are not nutritious, and no

 reasonable parent would feed a child meals and snacks containing elevated and unacceptable levels

 of arsenic, lead, cadmium, or mercury.

            6.   A recent United States House of Representatives Committee on Economic and

 Consumer Policy (Committee on Oversight and Reform) Report, “Baby Foods Are Tainted with

 Dangerous Levels of Arsenic, Lead, Cadmium and Mercury” (“Congressional Report”) examines

 misconduct concerning prominent brands of baby foods. It states: “Even low levels of exposure

 can cause serious and often irreversible damage to brain development.”7 Defendant’s Products not
 only contain these Toxicants, but contain levels of the Toxicants that are unacceptable by virtually

 any public health standard, and certainly are unacceptable to reasonable parents.

            7.   Defendant knew of the high and dangerous levels of Toxicants in the Products,

 effectively rendering the Products unsafe, unfit for their intended purpose and failed to inform

 5
   Defendant’s Products contaminated with the Toxicants include, but are not limited to: (1) Earth’s
 Best Organic Apples & Blueberries Baby Food – Stage 2; (2) Earth’s Best Organic Apples &
 Apricots Baby Food – Stage 2; (3) Earth’s Best Organic Pears Baby Food – Stage 2; (3) Earth’s
 Best Organic Pears & Mangos Baby Food – Stage 2; (4) Earth’s Best Organic Pears & Raspberries
 – Stage 2; (5) Earth’s Best Organic Peach, Oatmeal and Banana Baby Food – Stage 2; (6) Earth’s
 Best Organic Pumpkin & Spinach Baby Food Puree Pouch – Stage 2; (7) Earth’s Best Organic
 Sweet Potato & Apple Baby Food Puree Pouch – Stage 2; (8) Earth’s Best Organic Wholesome
 Breakfast Baby Food Puree Pouch with Apple, Raisin, Flax, and Oat – Stage 2; (9) Earth’s Best
 Organic Squash & Sweet Peas Baby Food Puree Pouch – Stage 2; (10) Earth’s Best Organic
 Wholesome Breakfast Baby Food Puree Pouch with Blueberry, Banana, Flax and Oat – Stage 2;
 (11) Earth’s Best Organic Apple Peach Oatmeal Fruit & Grain Puree Pouch – Stage 2; and (12)
 Earth’s Best Organic Pear Carrot Apricot Baby Food Puree Pouch – Stage 3.
 6
   “Baby Foods Are Tainted with Dangerous Levels of Arsenic, Lead, Cadmium, and Mercury,” House
 of Representatives Subcommittee on Economic and Consumer Policy (Committee on Oversight and
 Reform), Staff Report (Feb. 4. 2021).
 7
   Congressional Report at 2.
 955451.1                                         2
Case 2:21-cv-00678-JS-AYS
      Case 2:21-cv-02986 Document
                          Document1 58-1
                                     FiledFiled
                                           05/26/21
                                                05/27/21
                                                     PagePage
                                                          5 of 29
                                                               6 ofPageID
                                                                    30 PageID
                                                                          #: 5 #: 369




 Plaintiff of it—whether on the Products’ package label or otherwise. Defendant’s deceptive

 practice resulted in tens of thousands of consumers, if not millions, purchasing Products they

 thought were safe and healthy. Paying a premium based on Defendant’s deceptive behavior, for

 Products that were in-fact dangerous and poising their babies.

            8.    By virtue of this conduct, and all of the conduct alleged herein, Plaintiffs and all

 members of the Class have been injured by Defendant’s actions.

            9.    This action asserts claims for violations of California state consumer protection

 statutes (for the California Class), violations of other state consumer protection laws (for the

 Multistate Class), and unjust enrichment (quasi-contract or restitution) on behalf of the National

 Class, the Multistate Class, and the California Class. In addition to restitution, damages (including

 punitive damages), and other compensatory relief, Plaintiffs seek injunctive relief to prevent

 further false and misleading representations and to require corrective disclosures to rectify

 Defendant’s omissions regarding the Toxicants found in Defendant’s Products.

                                           JURISDICTION

            10.   Subject Matter Jurisdiction. This Court has subject matter jurisdiction pursuant

 to the Class Action Fairness Act, 28 U.S.C. 1332(d)(2). The amount in controversy, exclusive of

 costs and interest, exceeds the sum of $5 million in the aggregate. In total, there are well over 100

 members of the proposed Classes that are known to exist, and this is a class action in which

 complete diversity exists between one Plaintiff and one Defendant – namely, that Plaintiff Lawson

 is a citizen of California, while Defendant Hain Celestial Group, Inc., is headquartered in, and

 therefore is a citizen of, New York.

            11.   General Personal Jurisdiction. This Court has general personal jurisdiction over

 Defendant because Defendant purposefully availed itself of the privilege of doing business within

 the state, including within this District; had continuous and systematic general business contacts

 within the state, including within this District; and Defendant can be said to have reasonably

 anticipated being hailed into court in this forum.

 955451.1                                          3
Case 2:21-cv-00678-JS-AYS
      Case 2:21-cv-02986 Document
                          Document1 58-1
                                     FiledFiled
                                           05/26/21
                                                05/27/21
                                                     PagePage
                                                          6 of 29
                                                               7 ofPageID
                                                                    30 PageID
                                                                          #: 6 #: 370




            12.    Specific Personal Jurisdiction. This Court has specific personal jurisdiction over

 Defendant because this action arises out of and relates to Defendant’s contacts with this forum.

 Specifically, Defendant knowingly directed the Products through the stream of commerce into this

 District. Defendant advertised and marketed within this District through the wires and mails and

 via e-commerce websites through which residents of this state and District can purchase the

 Products. Defendant knowingly directs electronic activity into this state and District with the intent

 to engage in business interactions and has, in fact, engaged in such interactions. Defendant sold

 the Products in this District, including to Plaintiffs, some who reside in this District, who purchased

 the Products in this District, and whose losses were incurred here. Defendant cultivated a market

 for the Products in this state and District and systematically served a market for the very Products

 causing the harms alleged in this Complaint. Thus, there is an affiliation between this forum and

 the underlying controversy and there is a strong relationship among Defendant, the forum, and the

 litigation.

            13.    Venue. Venue is proper in this District pursuant to 28 U.S.C. 1391(b)(2) because a

 substantial part of the events or omissions giving rise to this action occurred in this District. Venue

 also is proper pursuant to 28 U.S.C. 1391(b)(1) and 1391(c)(2) because Defendant is deemed to

 be a resident of this District by virtue of the Court’s personal jurisdiction over Defendant with

 respect to this action.
                                                PARTIES

 I.         Plaintiff
            14.    Plaintiff Susan Lawson is a citizen of the State of California and is a member of the

 Class as a purchaser of Defendant’s Products. Plaintiff purchased the Products—specifically

 including but not limited to Earth’s Best Organic® Banana Blueberry Puree Pouches, Earth’s Best

 Organic® Banana, Raspberry & Brown Rice Baby Food Puree Pouches, and Earth’s Best

 Organic® Sunny Days Strawberry Snack Bars, organic apple raisin flax, organic banana orange,

 apple peach oatmeal, sweet potato cinnamon flax and oat, spinach lentil brown rice, pasta with

 tomato white bean, sesame street strawberry banana fruit yogurt smoothie, blueberry banana flax

 955451.1                                            4
Case 2:21-cv-00678-JS-AYS
      Case 2:21-cv-02986 Document
                          Document1 58-1
                                     FiledFiled
                                           05/26/21
                                                05/27/21
                                                     PagePage
                                                          7 of 29
                                                               8 ofPageID
                                                                    30 PageID
                                                                          #: 7 #: 371




 and oat, banana strawberry and brown rice, sunny days strawberry, spinach lentil brown rice, and

 turkey quinoa apple sweet potato—at a Target store (and others) in California and she relied on

 the Defendant’s representations (and omissions) as described herein. Plaintiff purchased the

 Products in November 2020.

 II.        Defendant
            15.   Defendant Hain Celestial Group, Inc., is headquartered and has its principal place

 of business in Lake Success, New York.

                                    FACTUAL ALLEGATIONS

 I.         Defendant Markets and Labels Its Products as Being Fit For Consumption by
            Children and Reasonable Consumers Relied On Defendant’s Misrepresentations and
            Omissions
            16.   Defendant markets and represents the products it sells to consumers as having

 quality ingredients and its commitment to quality asserting they produce “pure, quality products

 you can trust.”8 Further, Defendant states it “strives to provide better-for-you baby, toddler, and

 kids products made from pure ingredients to help children grow up strong and healthy.”9

 ///

 ///

 ///

 ///
 ///

 ///

 ///

 ///

 ///

 ///

 ///

 8
     https://www.earthsbest.com/why-earths-best/our-promise/ (last visited May 25, 2021).
 9
     http://www.hain.com/brands/#c5 (last visited May 25, 2021).
 955451.1                                         5
Case 2:21-cv-00678-JS-AYS
      Case 2:21-cv-02986 Document
                          Document1 58-1
                                     FiledFiled
                                           05/26/21
                                                05/27/21
                                                     PagePage
                                                          8 of 29
                                                               9 ofPageID
                                                                    30 PageID
                                                                          #: 8 #: 372




            17.   Plaintiff Lawson purchased the Products depicted below, which contain materially

 similar representations to all Products at issue in this Complaint. Plaintiff and all members of the

 Class viewed the representations on the labeling of the Products at the point of purchase. These

 representations are intended to impact, and do in fact impact, every reasonable parent’s decision

 regarding which foods to purchase for their young children.




            18.   The Organic Blueberry Banana Flax & Oat contains ingredients with the Toxicants

 such as blueberry puree (120 ppb arsenic)10; barely flour (120 ppb arsenic)11 and quinoa flour (120

 ppb lead).12

            19.   The Organic Banana, Raspberry & Brown Rice Baby Food Puree Pouches contains

 ingredients with the Toxicants such organic brown rice flour (309 ppb arsenic).13

            20.   The Strawberry Sunny Days Snack Bars contains ingredients with the Toxicants

 such organic oat flour (102 ppb cadmium).14

 10
    Congressional Report at 17.
 11
    Id.
 12
    Id. at 40.
 13
    Id. at 57.
 14
    Id. at 31.

 955451.1                                         6
Case 2:21-cv-00678-JS-AYS
       Case 2:21-cv-02986 Document
                          Document158-1
                                     FiledFiled
                                           05/26/21
                                                05/27/21
                                                      Page
                                                         Page
                                                           9 of 10
                                                                29 of
                                                                   PageID
                                                                      30 PageID
                                                                           #: 9 #: 373




             21.   Plaintiff and the Class relied on these representations, specifically the

  representations conveying the organic and wholesome nature of the Products, when making their

  purchases.

             22.   Defendant promotes the Products as safe and health for children, yet conceals the

  presence and elevated levels of the Toxicants because no reasonable parent would purchase the

  Products at the price offered, or on the same terms, or as frequently, or would not purchase the

  Products at all, if this information were disclosed.

             23.   Defendant knew or, in the exercise of reasonable care, should have known that the

  Products’ labels were false or misleading.

             24.   Defendant intended for consumers to rely upon its representations and omissions

  concerning the Products’ nature and quality.

             25.   It would be reasonable for consumers to rely—as Plaintiff did—upon Defendant’s

  representations and omissions concerning the Products.

             26.   Defendant’s misrepresentations and omissions were made with the intent to

  generate and increase sales of the Products.

             27.   Defendant’s misrepresentations and omissions were deceptive and misleading for

  the reasons set forth in this Complaint; and they are ongoing.

             28.   By representing the Products as wholesome and organic, Defendant implicitly

  represented the Products’ value to Plaintiff and other consumers.

             29.   As a consequence of Defendant’s unfair and deceptive practices, Plaintiff and other

  similarly-situated consumers purchased a product of different and substantially lesser value—one

  with a higher effective cost—than Defendant represented, under the false impression that the

  Products were safe, high-quality, premium Products free of elevated levels of Toxicants.

             30.   In fact, because the Products contained elevated levels of Toxicants, they should

  not have been on the market in the first place, and thus the Products were of less value or even

  valueless—i.e., the threat of exposure to high levels of Toxicants would render the Products of no

  value to reasonable consumers because no reasonable consumer would willingly administer

  955451.1                                          7
Case 2:21-cv-00678-JS-AYS
      Case 2:21-cv-02986 Document
                          Document1 58-1
                                     Filed Filed
                                           05/26/21
                                                 05/27/21
                                                      PagePage
                                                          10 of 11
                                                                29 of
                                                                   PageID
                                                                      30 PageID
                                                                           #: 10 #: 374




  repeated, elevated doses of Toxicants to his or her child.

             31.   Defendant’s omission of all reference to the Toxicants deprived Plaintiff and other

  consumers the opportunity to make an informed choice whether to Purchase the Products.

             32.   Accordingly, Plaintiff and the Class did not realize the benefit of the bargain and

  their expectations were not met.

             33.   Plaintiffs and the Class effectively paid more than the market value represented by

  the price bargained for. Plaintiff and the Class bargained with Defendant on a particular market

  value for a Product purporting to be a high-quality, premium food—one that would not contain

  unacceptable levels of Toxicants.

             34.   However, unbeknownst to consumers, the Products do contain unacceptable levels

  of Toxicants; Plaintiff and the Class thus effectively paid for Products that were worth less than

  they were led to reasonably believe, i.e., Plaintiff and the Class overpaid for the Products.

             35.   Thus, through the use of misleading representations and omissions, Defendant

  obtained enhanced negotiating leverage allowing it to command a price Plaintiffs and the Class

  would not have paid had they been fully informed.

             36.   By use of misleading marketing and labeling claims and omissions, Defendant

  created increased market demand for the Products and increased its market share relative to what

  its demand and share would have been had it marketed and labeled the Products truthfully.

             37.   Plaintiff and the Class lost money as a result of Defendant’s misrepresentations and

  omissions in that they did not receive what they reasonably believed they were paying for based

  upon the misrepresentations and omissions. Plaintiff and the Class detrimentally altered their

  position and suffered damages as a result of Defendant’s misrepresentations and omissions.

             38.   If Plaintiff had been aware that the Products contained unacceptable levels of any

  Toxicant, Plaintiff would have purchased a different product or no product at all. In other words,

  Plaintiff would not have purchased Defendant’s Product but for Defendant’s misrepresentations

  and omissions.

  ///

  955451.1                                          8
Case 2:21-cv-00678-JS-AYS
      Case 2:21-cv-02986 Document
                          Document1 58-1
                                     Filed Filed
                                           05/26/21
                                                 05/27/21
                                                      PagePage
                                                          11 of 12
                                                                29 of
                                                                   PageID
                                                                      30 PageID
                                                                           #: 11 #: 375




             39.   Plaintiff and the Class were exposed to and justifiably relied upon the same material

  misrepresentations and omissions made on the Products’ labels.

  II.        The Truth is Revealed

             40.   The recent Congressional Report released by the U.S. House of Representatives

  revealed that prominent brands of baby food Products contains “concerning levels” of the

  Toxicants at-issue.

             41.   Public health authorities have expressed concern regarding consumption of the

  Toxicants. The level of Toxicants present in Defendant’s Products far exceeds what would be

  considered acceptable, if any. For example, the FDA has set a maximum allowable levels of arsenic

  in bottled water at 10 ppb; 5 ppb for both lead and cadmium.15 The Environmental Protection

  Agency (the “EPA”) has capped allowable level of mercury in drinking water at 2 ppb.16 The

  Congressional Report revealed numerous instances where Toxicants in Defendant’s products

  eclipsed these levels.

             42.   According to the Congressional Report, Defendant’s sold finished Products

  “contained as much as 129 ppb inorganic arsenic” and used ingredients in its baby foods with as

  much at 309 ppb total arsenic.”17

             43.   Regarding lead, the Congressional Report showed that, Defendant used

  “ingredients containing as much as 352 ppb lead.”18 Additionally, Defendant “consistently used

  baby food ingredients with high lead content, including 88 ingredients that tested over 20 ppb lead

  and six ingredients that tested over 200 ppb lead.”19 In addition, “at least 27% of Hain ingredients

  tested at or over 5 ppb lead,” which is the FDA’s standard for lead in bottled water.20

  ///

  15
     Id.at 4.
  16
     Id.
  17
     Id. at 15.
  18
     Id. at 26.
  19
     Id.
  20
     Id. at 27.
  955451.1                                           9
Case 2:21-cv-00678-JS-AYS
      Case 2:21-cv-02986 Document
                          Document1 58-1
                                     Filed Filed
                                           05/26/21
                                                 05/27/21
                                                      PagePage
                                                          12 of 13
                                                                29 of
                                                                   PageID
                                                                      30 PageID
                                                                           #: 12 #: 376




             44.   According to the Congressional Report, Defendant “used ingredients in its baby

  food containing up to 260 ppb cadmium.”21 102 of Defendant’s ingredients tested over 20 ppb

  cadmium.22

             45.   The Congressional Report stated that from the Documents provided by Defendant,

  it appears Defendant does not test it’s ingredients or their finished products for mercury.23

  III.       The Danger of Toxicants Found in Defendant’s Products, and the Defendant’s Sale of
             Said Products

             46.   The Congressional Report emphasized the dangers posed by the Toxicants in

  Defendant’s Products:

                   Children’s exposure to toxic heavy metals causes permanent
                   decreases in IQ, diminished future economic productivity, and
                   increased risk of future criminal and antisocial behavior. Babies’
                   developing brains are “exceptionally sensitive to injury caused by
                   toxic chemicals, and several developmental processes have been
                   shown to be highly vulnerable to chemical toxicity.” The fact that
                   babies are small, have other developing organ systems, and absorb
                   more of the heavy metals than adults, exacerbates their risk from
                   exposure to heavy metals. Exposure to heavy metals at this
                   developmental stage can lead to “untreatable and frequently
                   permanent” brain damage, which may result in “reduced
                   intelligence, as expressed in terms of lost IQ points, or disruption in
                   behavior.” For example, a recent study estimates that exposure to
                   environmental chemicals, including lead, are associated with
                   40,131,518 total IQ points loss in 25.5 million children (or roughly
                   1.57 lost IQ points per child)—more than the total IQ losses
                   associated with preterm birth (34,031,025), brain tumors (37,288),
                   and traumatic brain injury (5,827,300) combined. For every one IQ
                   point lost, it is estimated that a child’s lifetime earning capacity will
                   be decreased by $18,000. Well-known vectors of child exposure to
                   toxic heavy metals include lead paint in old housing and water
                   pollution from landfills. Over the decades, a range of federal and
                   state laws and regulations have been passed to protect child health
                   through emissions standards, among other things. The Food and
                   Drug Administration (FDA) has declared that inorganic arsenic,
                   lead, cadmium, and mercury are dangerous, particularly to infants

  21
     Id. at 30.
  22
     Id.
  23
     Id. at 33.
  955451.1                                            10
Case 2:21-cv-00678-JS-AYS
      Case 2:21-cv-02986 Document
                          Document1 58-1
                                     Filed Filed
                                           05/26/21
                                                 05/27/21
                                                      PagePage
                                                          13 of 14
                                                                29 of
                                                                   PageID
                                                                      30 PageID
                                                                           #: 13 #: 377




                    and children. They have “no established health benefit” and “lead to
                    illness, impairment, and in high doses, death.” According to FDA,
                    “even low levels of harmful metals from individual food sources,
                    can sometimes add up to a level of concern.” FDA cautions that
                    infants and children are at the greatest risk of harm from toxic heavy
                    metal exposure. The Subcommittee on Economic and Consumer
                    Policy’s investigation has found another source of exposure: baby
                    foods. According to documents obtained from baby food
                    manufacturers, toxic heavy metals, such as arsenic, cadmium, lead,
                    and mercury are present at substantial levels in both organic and
                    conventional baby foods. Currently, there is no federal standard on,
                    or warning to parents and caregivers about, these toxins.24

  With respect to arsenic, the Congressional Report states:

                    Arsenic is ranked number one among substances present in the
                    environment that pose the most significant potential threat to human
                    health, according to the Department of Health and Human Services’
                    Agency for Toxic Substances and Disease Registry (ATSDR). The
                    known health risks of arsenic exposure include “respiratory,
                    gastrointestinal, haematological, hepatic, renal, skin, neurological
                    and immunological effects, as well as damaging effects on the
                    central nervous system and cognitive development in children.”
                    Studies have concluded that arsenic exposure has a “significant
                    negative effect on neurodevelopment in children.” This negative
                    effect is most pronounced in Full Scale IQ, and more specifically, in
                    verbal and performance domains as well as memory. For every 50%
                    increase in arsenic levels, there is an approximately “0.4 decrease in
                    the IQ of children.” A study of Maine schoolchildren exposed to
                    arsenic in drinking water found that children exposed to water with
                    an arsenic concentration level greater than 5 parts per billion (ppb)
                    “showed significant reductions in Full Scale IQ, Working Memory,
                    Perceptual Reasoning and Verbal Comprehension scores.” The
                    authors pegged 5 ppb as an important threshold. Likewise, a study
                    of children in Spain found that increasing arsenic exposure led to a
                    decrease in the children’s global motor, gross motor, and fine motor
                    function scores. Boys in particular were more susceptible to
                    arsenic’s neurotoxicity.25

  With respect to lead, the Congressional Report states:

                    Lead is number two on ATSDR’s list of substances present in the
                    environment that pose the most significant potential threat to human
                    health. Even small doses of lead exposure are hazardous,

  24
       Id. at 9-10 (internal citations omitted).
  25
       Id (internal citations omitted).
  955451.1                                           11
Case 2:21-cv-00678-JS-AYS
      Case 2:21-cv-02986 Document
                          Document1 58-1
                                     Filed Filed
                                           05/26/21
                                                 05/27/21
                                                      PagePage
                                                          14 of 15
                                                                29 of
                                                                   PageID
                                                                      30 PageID
                                                                           #: 14 #: 378




                    particularly to children. Lead is associated with a range of bad health
                    outcomes, including behavioral problems, decreased cognitive
                    performance, delayed puberty, and reduced postnatal growth.
                    According to FDA, lead is especially dangerous to “infants” and
                    “young children.” FDA acknowledges that: High levels of lead
                    exposure can seriously harm children’s health and development,
                    specifically the brain and nervous system. Neurological effects from
                    high levels of lead exposure during early childhood include learning
                    disabilities, behavior difficulties, and lowered IQ. Because lead can
                    accumulate in the body, even low-level chronic exposure can be
                    hazardous over time. Lead exposure severely affects academic
                    achievement in children. Even at low levels, early childhood lead
                    exposure has a negative impact on school performance. Two
                    separate studies of schoolchildren in Detroit and Chicago public
                    schools found a strong inverse relationship between lead exposure
                    and test scores. In the Detroit study, there was a “significant
                    association” between early childhood lead exposure and decreased
                    standardized test performance, with lead exposure strongly linked to
                    an adverse effect on academic achievement. The Chicago study
                    found that higher blood lead concentrations were associated with
                    lower reading and math scores in 3rd grade children. Increased
                    blood lead concentrations correlated with a 32% increase in the risk
                    of failing reading and math. The cognitive effects of early childhood
                    lead exposure appear to be permanent. In one study, adults who
                    previously had lead-associated developmental delays continued to
                    show persisting cognitive deficits, demonstrating the long-lasting
                    damage of lead exposure.26

  With respect to cadmium, the Congressional Report states:

                    Cadmium is number seven on ATSDR’s list of substances present in
                    the environment that pose the most significant potential threat to
                    human health. Cadmium is associated with decreases in IQ, as well
                    as the development of ADHD. A 2018 study found that cadmium
                    exposure negatively affected children’s Full Scale IQ, particularly
                    among boys. Boys exhibiting higher amounts of cadmium exposure
                    had seven fewer IQ points than those exhibiting less cadmium
                    exposure. A 2015 study similarly found a significant inverse
                    relationship between early cadmium exposure and IQ. A 2018 study
                    linked cadmium exposure to ADHD, finding that the disorder was
                    more common among children with the highest levels of cadmium
                    exposure as compared to a control group.27



  26
       Id at 11 (internal citations omitted).
  27
       Id at 12 (internal citations omitted).
  955451.1                                            12
Case 2:21-cv-00678-JS-AYS
      Case 2:21-cv-02986 Document
                          Document1 58-1
                                     Filed Filed
                                           05/26/21
                                                 05/27/21
                                                      PagePage
                                                          15 of 16
                                                                29 of
                                                                   PageID
                                                                      30 PageID
                                                                           #: 15 #: 379




  With respect to mercury, the Congressional Report states:

                    Mercury is number three on ATSDR’s list of substances present in
                    the environment that pose the most significant potential threat to
                    human health. Studies of mercury’s effect on childhood
                    development have primarily been conducted by considering the
                    mother’s exposure to mercury while pregnant. In these instances,
                    “pre-natal mercury exposure has been consistently associated with
                    adverse subsequent neuro-development.” And pre-natal mercury
                    exposure is also related to poorer estimated IQ. Beyond prenatal
                    exposure, higher blood mercury levels at “2 and 3 years of age were
                    positively associated with autistic behaviors among preschool-age
                    children.28

             47.    Defendant has shown no concern for the health risks faced by the end-users of their

  Products—vulnerable young children—in fact, Defendant continues today selling these Products

  without any indication to consumers that the Products contain alarming levels of Toxicants.

             48.    Not only did Defendant knowingly mislead parents into believing the Products were

  safe, Defendant charged a premium for them. Plaintiff and the Class would not have purchased the

  Products if they were aware of the elevated presence of the Toxicants or, alternatively, they would

  not have purchased at the Products’ offered price and terms.

  III.       Due to Defendant’s Misconduct, Plaintiffs and the Class Suffered Economic Injury

             49.    Plaintiff and the Class were injured economically when they purchased the

  Products. As alleged herein, Plaintiffs and the Class received something worth less than what they

  paid for, and did not receive the benefit of their bargain. They paid for Products which were

  supposed to be wholesome, but were not. No reasonable consumer would have purchased or paid

  as much or as frequently for the Products had they known the Products contained elevated levels

  of Toxicants. Defendant knew of the Toxicants and the levels at which they occur in the Products,

  but chose not to disclose this material information to their consumers in an effort to persuade them

  they were buying wholesome Products rather than Products with elevated levels of Toxicants.



  28
       Id at 12-13 (internal citations omitted).
  955451.1                                          13
Case 2:21-cv-00678-JS-AYS
      Case 2:21-cv-02986 Document
                          Document1 58-1
                                     Filed Filed
                                           05/26/21
                                                 05/27/21
                                                      PagePage
                                                          16 of 17
                                                                29 of
                                                                   PageID
                                                                      30 PageID
                                                                           #: 16 #: 380




                                   CLASS ACTION ALLEGATIONS

             50.   Plaintiff bring this action on behalf of herself and as a class action pursuant to Rule

  23 of the Federal Rules of Civil Procedure on behalf of members of the following proposed

  Classes:

                   National Class. All persons within the United States who purchased
                   one or more of the Products from the beginning of the applicable
                   statutory period through present (the “National Class”).

                   Multistate Class. All persons within the States of California,
                   Florida, Illinois, New York, North Carolina, Ohio, and Washington
                   who purchased one or more of the Products from the beginning of
                   the applicable statutory period through present (the “Multistate
                   Class”).

                   California Class. All persons within the State of California who
                   purchased one or more of the Products from the beginning of the
                   applicable statutory period through present (the “California Class”).

             51.   Unless otherwise stated, use of the term “Class” throughout this Complaint refers

  to the National Class, the Multistate Class, and the California Class, collectively.

             52.   Excluded from the Class are Defendant, any of their respective members, affiliates,

  subsidiaries, officers, directors, employees, successors or assigns, the judicial officers, and their

  immediate family members; as well as the Court staff assigned to this action.

             53.   Plaintiff reserve the right to modify or amend Class definitions as appropriate

  during the pendency of this Action.

             54.   Certification of Plaintiff’s claims for class-wide treatment is appropriate because

  Plaintiff can prove the elements of the claims on a class-wide basis using the same evidence as

  individual Class members would use to prove those elements in individual actions alleging the

  same claims.

             55.   This action has been brought and may be properly maintained as a class action

  under the criteria of Rule 23:




  955451.1                                           14
Case 2:21-cv-00678-JS-AYS
      Case 2:21-cv-02986 Document
                          Document1 58-1
                                     Filed Filed
                                           05/26/21
                                                 05/27/21
                                                      PagePage
                                                          17 of 18
                                                                29 of
                                                                   PageID
                                                                      30 PageID
                                                                           #: 17 #: 381




             Numerosity – Rule 23(a)(1). The members of each of the Classes are so numerous and

  geographically dispersed that individual joinder of all Class members is impracticable. The precise

  number of Class numbers is unknown to Plaintiff but is likely to be ascertained by Defendant’s

  records. At a minimum, there likely are tens of thousands of Class Members.

             Commonality and Predominance – Rule 23(a)(2),(b)(3). This action involves questions

  of law and fact common to the Classes, which predominate over any individual questions,

  including:

                    a.     whether Defendant engaged in the conduct alleged herein;

                 b.      whether Defendant’s course of conduct alleged herein violates the statutes
  and other laws that are pled in this Complaint;

                    c.     whether Defendant intended for consumers to rely upon its representations
  and omissions;

                 d.     whether        reasonable   consumers     would    rely   upon    Defendant’s
  representations and omissions;

                e.      whether Defendant knew or should have known its representations and
  omissions were false or misleading;

                f.      whether reasonable consumers were misled by Defendant’s labeling,
  marketing and advertising of the Products;

                 g.      whether Defendant was unjustly enriched by retaining monies from the sale
  of the Products at issue;

                    h.     whether certification of the Class is appropriate under F.R.C.P. Rule 23;

                  i.      whether Plaintiff and the Class are entitled to declaratory, equitable, or
  injunctive relief, and/or other relief, and the scope of such relief; and

                j.      the amount and nature of the relief to be awarded to Plaintiff and the Class,
  including whether Plaintiff and the Class are entitled to punitive damages.

             Typicality – Rule(a)(3). Plaintiff’s claims are typical of the other Class members because

  the Plaintiff, as well as the members of the Class, paid for Defendant’s contaminated Products at

  retail. Plaintiff and the members of the Class relied on the representations and omissions made by

  the Defendant prior to making their purchase of the Products at issue. Plaintiff and the Class paid


  955451.1                                          15
Case 2:21-cv-00678-JS-AYS
      Case 2:21-cv-02986 Document
                          Document1 58-1
                                     Filed Filed
                                           05/26/21
                                                 05/27/21
                                                      PagePage
                                                          18 of 19
                                                                29 of
                                                                   PageID
                                                                      30 PageID
                                                                           #: 18 #: 382




  for Defendant’s products at retail and would not have purchased them (or would have paid

  substantially less for them) had they known that the Defendant’s representations were untrue

  and/or had they possessed the information Defendant omitted from the labels regarding the

  Toxicants.

             Adequacy of Representation – Rule 23(a)(4). Plaintiff is an adequate Class representative

  because Plaintiff’s interests do not conflict with the interests of the other Class members whom

  she seeks to represent, Plaintiff has retained counsel competent and experienced in complex class

  action litigation, and Plaintiff intends to prosecute this action vigorously. Class members’ interests

  will be fairly and adequately protected by Plaintiff and her counsel.

             Superiority of Adjudication as a Class Action – Rule 23(b)(3). To preserve judicial

  economy, this case will be best maintained as a class action, which is superior to other methods of

  individual adjudication of these claims. This action is best maintained as a class action because of

  the large number of consumers affected by the alleged violations of law as well as the relatively

  smaller-purchase economic damages being sought by Plaintiff and the Class. The damages

  individual Class members suffered are small compared to the burden and expense of individual

  prosecution of the complex and extensive litigation needed to address Defendant’s conduct, such

  that it would be virtually impossible for the Class to redress the wrongs done to them and they

  would have little incentive to do so given the amount of damage each Class member has suffered

  when weighed against the costs and burdens of litigation. The class procedure presents fewer

  management difficulties than individual litigation and provides the benefits of single adjudication,

  economies of scale, and supervision by a single court.




  955451.1                                          16
Case 2:21-cv-00678-JS-AYS
      Case 2:21-cv-02986 Document
                          Document1 58-1
                                     Filed Filed
                                           05/26/21
                                                 05/27/21
                                                      PagePage
                                                          19 of 20
                                                                29 of
                                                                   PageID
                                                                      30 PageID
                                                                           #: 19 #: 383




             Certification of Specific Issues – Rule 23(c)(4). To the extent that a Class does not meet

  the requirements of Rules 23(b)(2) or (b)(3), Plaintiff seeks certification of issues that will drive

  this litigation toward resolution.

             Declaratory and Injunctive Relief – Rule 23(b)(2). Defendant has acted or refused to act

  on grounds generally applicable to Plaintiff and the other Class members, thereby making

  appropriate final injunctive relief and declaratory relief, as described below, with respect to the

  Class members as a whole. Unless a class-wide injunction is issued, Defendant will continue to,

  or allow their resellers to, advertise, market, promote, and sell the Products in an unlawful and

  misleading manner, as described throughout this Complaint, and members of the Class will

  continue to be misled, harmed, and denied their rights under the law.

             56.    Plaintiff is unaware of any difficulties that are likely to be encountered in the

  management of this action that would preclude its maintenance as a class action.

                                         CLAIMS FOR RELIEF

                                             FIRST CLAIM:

             VIOLATION OF CALIFORNIA’S CONSUMER LEGAL REMEDIES ACT,

                                       Cal. Civ. Code §§ 1750, et seq.

                          (Individually and on Behalf of the California Class)

             57.    Plaintiff reallege and incorporate the foregoing paragraphs.

             58.    Plaintiff Lawson brings this claim individually and on behalf of the California Class

  (referred to throughout this Count as “the Class”).

             59.    Defendant’s conduct constitutes violations under the California’s Consumer Legal

  Remedies Act, Cal. Civ. Code §§ 1750, et seq. (“CLRA”).

             60.    Defendant’s conduct falls within the meaning of this statute because it caused

  transactions to occur resulting in the sale or lease of goods or services to consumers – namely, the

  955451.1                                           17
Case 2:21-cv-00678-JS-AYS
      Case 2:21-cv-02986 Document
                          Document1 58-1
                                     Filed Filed
                                           05/26/21
                                                 05/27/21
                                                      PagePage
                                                          20 of 21
                                                                29 of
                                                                   PageID
                                                                      30 PageID
                                                                           #: 20 #: 384




  sale of the Products, which is baby food. Baby food is considered to be “goods” within the meaning

  of the statute under Civil Code 1761(a) and Defendant’s sale of baby food is considered a service

  under Civil Code 1761(b).

             61.   Plaintiff and members of the Class are consumers pursuant to the statute.

             62.   Defendant violated the CLRA by way of the following provisions:

                a.     Passing of the Products as that of another, specifically indicating the
  Products are safe for young children when in fact they are not in violation of Civ. Code §
  1770(a)(1);

                  b.     Representing that the Products have “characteristics” which they do not
  have in violation of Cal. Civ. Code § 1770(a)(5);

                c.    Representing that the Products are of a “particular standard, quality, or
  grade” when they were not in violation of Cal. Civ. Code § 1770(a)(7);

                 d.      Advertising the Products be safe for young children with the “intent not to
  sell them as advertised” in violation of Cal. Civ. Code § 1770(a)(9); and

               e.     Representing that the subject of a transaction has been supplied in
  accordance with a previous representation when it has not in violation of Cal. Civ. Code §
  1770(a)(16).

             63.   Defendant is aware that its representations are false and misleading.

             64.   Due to Defendant’s conduct, Plaintiff and members of the Class suffered

  ascertainable economic injury.

             65.   Pursuant to the provisions of Cal. Civ. Code § 1782(a), Plaintiff provided notice to

  Defendant of its alleged violations of the CLRA, demanding that Defendant correct such

  violations, and providing it the opportunity to correct its business practices. If Defendant does not

  do so, Plaintiffs will seek leave to amend the Complaint to add claims for monetary relief,

  including restitution and actual damages under the Consumers Legal Remedies Act. Notice was

  sent via certified mail, return receipt requested, on May 26, 2021.

             66.   Accordingly, Plaintiff seeks injunctive relief, reasonable attorneys’ fees and costs,

  and all other available relief as pled in this Complaint. Plaintiff will seek to amend this Complaint

  at the appropriate time to assert claims for damages.



  955451.1                                          18
Case 2:21-cv-00678-JS-AYS
      Case 2:21-cv-02986 Document
                          Document1 58-1
                                     Filed Filed
                                           05/26/21
                                                 05/27/21
                                                      PagePage
                                                          21 of 22
                                                                29 of
                                                                   PageID
                                                                      30 PageID
                                                                           #: 21 #: 385




                                            SECOND CLAIM:

                   VIOLATION OF CALIFORNIA’S UNFAIR COMPETITION LAW,

                                  Cal. Bus. & Prof. Code §§ 17200, et seq.

                           (Individually and on Behalf of the California Class)

             67.     Plaintiff reallege and incorporate the foregoing paragraphs.

             68.     Plaintiff Lawson brings this claim individually and on behalf of the California Class

  (referred to throughout this Count as “the Class”).

             69.     Defendant’s conduct constitutes unfair business acts or practices under the
  California’s Unfair Competition Law, Cal. Bus. & Prof. Code §§ 17200, et seq. (“UCL”).

             70.     Defendant’s business practices are considered to be “unfair” because it violates

  California’s Unfair Competition Law, which states that unfair acts are acts where the reasons,

  justifications and motivations of Defendant are outweighed by the harm to Plaintiff(s).

             71.     A business practice is also considered to be “unfair” if the conduct alleged is

  immoral, unethical, oppressive, or substantially injurious to consumers; as well as if the conduct

  alleged causes an injury which is not outweighed by any benefits to other consumers or to

  competition, and that the injury is of the type that the consumer could not have avoided.

  Defendant’s conduct is “unfair” pursuant to the UCL under each of the three tests described in

  these paragraphs.

             72.     Defendant’s behavior constitutes unfair business practices under California law.

             73.     Defendant’s retention of Plaintiff’s and Class members’ payments for the Products

  with the issues as described herein, namely, that the Products are not wholesome as advertised, are

  not organic , and are not fit for consumption by young children, does not outweigh the economic

  harm that said retention imposes on consumers. The only party that benefits is Defendant.

  Defendant’s sale of the Products with the misrepresentations discussed herein are immoral,

  unethical, oppressive, and substantially injures consumers.

  ///


  955451.1                                            19
Case 2:21-cv-00678-JS-AYS
      Case 2:21-cv-02986 Document
                          Document1 58-1
                                     Filed Filed
                                           05/26/21
                                                 05/27/21
                                                      PagePage
                                                          22 of 23
                                                                29 of
                                                                   PageID
                                                                      30 PageID
                                                                           #: 22 #: 386




             74.    Plaintiff and members of the Class had no way of knowing that Defendant’s

  Products contained Toxicants. And, as Defendant continues to unfairly retain Plaintiff’s and

  members of the Class’ payments for the Products, this conduct continues to be unfair under

  California law. This is exactly the type of unscrupulous and inexcusable business practice that the

  UCL was enacted to address.

             75.    As a result of Defendant’s conduct, Plaintiff and Class members have suffered

  injury-in-fact by way of lost assets. Plaintiff request that the Court issue sufficient equitable relief

  to restore them and Class members to the position they would have been had Defendant not

  engaged in unfair business practices. Plaintiff seek all other available relief as pled in this

  Complaint.

                                             THIRD CLAIM:

                   VIOLATION OF CALIFORNIA’S FALSE ADVERTISING LAW,

                                     Cal. Bus. & Prof. Code § 17500

                          (Individually and on Behalf of the California Class)

             76.    Plaintiffs reallege and incorporate the foregoing paragraphs.

             77.    Plaintiff Lawson brings this claim individually and on behalf of the California Class

  (referred to throughout this Count as “the Class”).

             78.    Defendant violated California’s False Advertising Law, Cal. Bus. & Prof. Code §

  17500 (“FAL”), by publicly disseminating misleading and false advertisements through

  advertising and marketing statements, suggesting that consumers purchase the Products at-issue:

                    a.     that the Products are wholesome;

                    b.     that the Products are organic; and

                    c.     that the Products are fit for consumption by children.

             79.    Defendant’s contribution to the false and misleading advertisements were made in

  order to prop up and increase sales of the Products at-issue.

  955451.1                                           20
Case 2:21-cv-00678-JS-AYS
      Case 2:21-cv-02986 Document
                          Document1 58-1
                                     Filed Filed
                                           05/26/21
                                                 05/27/21
                                                      PagePage
                                                          23 of 24
                                                                29 of
                                                                   PageID
                                                                      30 PageID
                                                                           #: 23 #: 387




             80.   Defendant knew these false and misleading advertisements were untrue.

             81.   Plaintiff and members of the proposed Classes would not have bought these

  products had they known that any or all of these misrepresentations were false.

             82.   Pursuant to Business & Professions Code § 17500, Plaintiff and members of the

  Class seek an order of this Court permanently enjoining Defendant from continuing to publicly

  disseminate misleading and false advertisements as alleged herein. Plaintiff and Class Members

  also seek an order requiring Defendant to: (a) make full restitution for all monies wrongfully

  obtained; and (b) disgorge all ill-gotten revenues and/or profits. Plaintiffs seek all other available

  relief as pled in this Complaint.

                                          FOURTH CLAIM:

             VIOLATIONS OF VARIOUS STATE CONSUMER PROTECTION ACTS

                         (Individually and on behalf of the Multistate Class)

             83.   Plaintiff reallege and incorporate the foregoing paragraphs.

             84.   Plaintiff bring this claim for deceptive acts and practices in violation of various

  states’ consumer protection statutes individually, as to her respective states’ laws, and on behalf

  of the Multistate Class, as to the laws of the other states (referred to throughout this count as “the

  Class”).

             85.   The various state laws cited below, upon which this Count is premised, are

  consonant with one another and with the laws of the Plaintiff’s respective states, both procedurally

  and substantively.

             86.   Defendant has engaged in deceptive, unfair, unconscionable, and fraudulent acts

  and practices that have caused actual damages to Plaintiff and the Class, as described herein,

  including the knowing and intentional misrepresentations and omissions described with respect to

  the marketing, advertising, promotion, packaging, labeling, and sale of the Products.

             87.   Defendant’s deceptive, unfair, unconscionable, and fraudulent acts and practices

  have been carried out in the course of conducting Defendant’s business, trade, and commerce.

  955451.1                                         21
Case 2:21-cv-00678-JS-AYS
      Case 2:21-cv-02986 Document
                          Document1 58-1
                                     Filed Filed
                                           05/26/21
                                                 05/27/21
                                                      PagePage
                                                          24 of 25
                                                                29 of
                                                                   PageID
                                                                      30 PageID
                                                                           #: 24 #: 388




             88.   Such acts and practices—including Defendant’s intentional efforts to mislead

  consumers by the misrepresentations and omissions alleged throughout this Complaint—are

  willful, unfair, unconscionable, deceptive, immoral, unethical, oppressive, unscrupulous, contrary

  to public policy, and substantially injurious to consumers, including Plaintiff and the Class.

             89.   Such acts and practices, including Defendant’s misrepresentations and omissions,

  have the capacity to mislead, deceive, and confuse a substantial portion of the public and all

  reasonable consumers in a material way and have in fact misled, deceived, and confused Plaintiff

  and the Class in a material way, as Defendant intended.

             90.   Defendant’s    intentionally   false,   deceptive,   misleading,   and   confusing

  representations and omissions would be material to any ordinary, average, and reasonable

  consumer’s decision whether to buy the Product, given that they pertain to a fundamental and

  important feature of the Products. No reasonable consumer would have purchased the Products

  but for Defendant’s acts and practices, including its misrepresentations and omissions, described

  throughout this Complaint.

             91.   Any ordinary, average, objectively reasonable consumer acting reasonably in the

  circumstances would have been deceived by Defendant’s acts and practices, including the

  misrepresentations and omissions described herein.

             92.   Defendant’s acts are unconscionable and actuated by bad faith, lack of fair dealing,

  actual malice, are accompanied by a wanton and willful disregard for consumers’ well-being, and

  are motivated solely by the desire for financial gain.

             93.   As a direct and proximate result of Defendant’s deceptive practices, Plaintiff and

  the Class have sustained actual damages including but not limited any price premium paid and

  other damages alleged in this Complaint.

             94.   Plaintiff’s claims under the laws of California are representative of similar claims

  available to Multistate Class members under the laws of other states, which are consonant with

  one another and with the laws of California.

  ///

  955451.1                                          22
Case 2:21-cv-00678-JS-AYS
      Case 2:21-cv-02986 Document
                          Document1 58-1
                                     Filed Filed
                                           05/26/21
                                                 05/27/21
                                                      PagePage
                                                          25 of 26
                                                                29 of
                                                                   PageID
                                                                      30 PageID
                                                                           #: 25 #: 389




             95.   Defendant’s acts and practices described herein constitute unfair competition and

  deceptive, unfair, unconscionable, and fraudulent acts and practices in violation the following state

  consumer protection statutes:

                  a.     California’s Consumer Legal Remedies Act (“CLRA”) (Cal. Civ. Code §§
  1750, et seq.), California’s Unfair Competition Law (“UCL”) (Bus. & Prof. Code §§ 17200 et
  seq.), and California’s False Advertising Law Cal. Bus. & Prof. Code § 17500;

                   b.     Florida Deceptive and Unfair Trade Practices Act (§§ 501.201, Fla. Stat., et
  seq.);

                c.       Illinois Consumer Fraud and Deceptive Business Practices Act (815 Ill.
  Comp. Stat. 505/1, et seq.);

                 d.    New York Deceptive Acts and Practices Act (N.Y. Gen. Bus. Law §§ 349,
  et seq.) and New York False Advertising Law (N.Y. Gen. Bus. Law §§ 349, et seq.);

                  e.      North Carolina Unfair and Deceptive Trade Practices Act (N.C. Gen. Stat.
  §§ 75-1.1, et seq.);

                f.     Ohio Consumer Sales Practices Act (ORC §§ 4165.01, et seq.) and Ohio
  Deceptive Trade Practices Act (ORC §§ 4165.01, et seq.); and

                   g.     Washington Consumer Protection Act (Wash. Rev. Code §§ 19.86.010, et
  seq.

             96.   Accordingly, Plaintiffs and the Class seek a declaration or declaratory judgment

  that Defendant’s acts and practices have violated and continue to violate the foregoing laws and

  all other available relief as pled in this Complaint.

                                            FIFTH CLAIM:

                   UNJUST ENRICHMENT/QUASI-CONTRACT/RESTITUTION

                              (Individually and on Behalf of all Classes)

             97.   Plaintiff reallege and incorporate the foregoing paragraphs.

             98.   Plaintiff bring this claim for unjust enrichment also referred to as quasi-contract or

  restitution, in violation of the law of the states identified in the Multistate Class, all of which are

  consonant with one another. Plaintiff plead this claim in the alternative to their claims for legal

  relief.


  955451.1                                          23
Case 2:21-cv-00678-JS-AYS
      Case 2:21-cv-02986 Document
                          Document1 58-1
                                     Filed Filed
                                           05/26/21
                                                 05/27/21
                                                      PagePage
                                                          26 of 27
                                                                29 of
                                                                   PageID
                                                                      30 PageID
                                                                           #: 26 #: 390




             99.    Plaintiff bring this claim individually and on behalf of the National Class, the

  Multistate Class, and the California Class (referred to throughout this Count as “the Class”).

             100.   Plaintiff and the Class purchased the Products and paid a premium for said

  products—products which misrepresented or omitted the quality of the products which justified

  the premium.

             101.   Plaintiff and the Class paid more than the fair value of Defendant’s Products as

  reflected in any price premium paid and for the reasons alleged above.

             102.   Because of Defendant’s wrongful acts and practices, Defendant charged, and

  Plaintiff and the Class paid, a higher effective price for the Products than that which reflects their

  true value and Defendant accordingly obtained monies that rightfully belong to Plaintiff and the

  Class.

             103.   Defendant received a direct benefit from Plaintiff and the Class in the form of

  Product sales and increased market share for the Products. Defendant obtained this benefit by its

  misrepresentations and omissions because those misrepresentations and omissions induced

  reasonable consumers to purchase the Products they would not otherwise have purchased.

             104.   Defendant appreciated this benefit and knowingly accepted it at the expense of, and

  to the detriment of, Plaintiff and the Class. Defendant currently retains this benefit.

             105.   Under the circumstances, it would be inequitable and unjust, and it would violate

  fundamental principles of justice, equity, and good conscience, for Defendant to retain this

  wrongfully obtained benefit.

             106.   Accordingly, Plaintiff and the Class seek restitution and disgorgement of all

  inequitably retained monies resulting from the purchases made by Plaintiff and the Class and all

  other available relief as pled in this Complaint.

                                       REQUEST FOR RELIEF

             WHEREFORE, Plaintiff respectfully requests that the Court enter judgment against

  Defendant as follows:

  955451.1                                            24
Case 2:21-cv-00678-JS-AYS
      Case 2:21-cv-02986 Document
                          Document1 58-1
                                     Filed Filed
                                           05/26/21
                                                 05/27/21
                                                      PagePage
                                                          27 of 28
                                                                29 of
                                                                   PageID
                                                                      30 PageID
                                                                           #: 27 #: 391




             a.   Certify this case as a class action representing the Classes as defined herein

                  pursuant to Rule 23, designate Plaintiff as representative for the Classes, and

                  appoint counsel of record as class counsel;

             b.   Declare Defendant’s conduct unlawful under the statutes and causes of action pled

                  herein;

             c.   Enter an order enjoining Defendant to refrain from the acts and practices cited

                  herein and to undertake an immediate public information campaign to inform

                  members of each of the Classes as to its prior practices;

             d.   Enter an order requiring imposition of a constructive trust and and/or disgorgement

                  of Defendant’s ill-gotten gains and to pay restitution to Plaintiff and all members

                  of each of the Classes to restore all funds acquired by means of any act or practice

                  declared by this Court to be an unlawful, fraudulent or unfair business act or

                  practice;

             e.   Enter an award of damages, including all available statutory and punitive damages,

                  pursuant to the statutes and the causes of action pled herein;

             f.   Distribute any monies recovered on behalf of members of each of the Classes via

                  fluid recovery or cy pres recovery where necessary and applicable, to prevent

                  Defendant from retaining the benefit of its wrongful conduct;

             g.   Enter an order Defendant to pay for the costs of the proceedings herein as well as

                  reasonable attorney’s fees, costs, and expense as allowable by statute or other law;

             h.   enter an order requiring Defendant to proffer an equitable plan to refund Plaintiff’s

                  and the Class members’ monies; and

             i.   Award any other such relief that this Court deems necessary and proper.
  ///

  ///

  ///



  955451.1                                         25
Case 2:21-cv-00678-JS-AYS
      Case 2:21-cv-02986 Document
                          Document1 58-1
                                     Filed Filed
                                           05/26/21
                                                 05/27/21
                                                      PagePage
                                                          28 of 29
                                                                29 of
                                                                   PageID
                                                                      30 PageID
                                                                           #: 28 #: 392




                                         JURY TRIAL DEMAND

             Plaintiff and members of the Classes hereby demand a trial by jury of all issues so triable.

  Dated:            May 26, 2021                           Respectfully Submitted,

                                                           s/ Melissa S. Weiner

                                                           Melissa S. Weiner (NY Registration #
                                                           5547948)
                                                           Daniel K. Asiedu*
                                                           PEARSON, SIMON & WARSHAW, LLP
                                                           800 LaSalle Avenue, Suite 2150
                                                           Minneapolis, Minnesota 55402
                                                           Telephone: (612) 389-0600
                                                           mweiner@pswlaw.com
                                                           dasiedu@pswlaw.com

                                                           Daniel L. Warshaw*
                                                           Michael H. Pearson*
                                                           PEARSON, SIMON & WARSHAW, LLP
                                                           15165 Ventura Boulevard, Suite 400
                                                           Sherman Oaks, California 91403
                                                           Telephone: (818) 788-8300
                                                           dwarshaw@pswlaw.com
                                                           mpearson@pswlaw.com

                                                           Rebecca K. Timmons (Fla. Bar No.
                                                           121701)*
                                                           Matthew D. Schultz (Fla. Bar No. 540328)*
                                                           LEVIN PAPANTONIO RAFFERTY
                                                           316 S. Baylen Street, Suite 600
                                                           Pensacola, Florida 32502
                                                           Telephone: (850) 435-7140
                                                           btimmons@levinlaw.com
                                                           mschultz@levinlaw.com

                                                           Blake Hunter Yagman*
                                                           MILBERG PHILLIPS GROSSMAN LLP
                                                           100 Garden City Plaza, Suite 500
                                                           Garden City, New York 11530
                                                           Telephone: (212) 594-5300
                                                           byagman@milberg.com

                                                           Rachel Soffin*
                                                           GREG COLEMAN LAW P.C.

  955451.1                                            26
Case 2:21-cv-00678-JS-AYS
      Case 2:21-cv-02986 Document
                          Document1 58-1
                                     Filed Filed
                                           05/26/21
                                                 05/27/21
                                                      PagePage
                                                          29 of 30
                                                                29 of
                                                                   PageID
                                                                      30 PageID
                                                                           #: 29 #: 393




                                               800 S. Gay Street, Suite 1100
                                               Knoxville, Tennessee 37929
                                               Telephone: (865) 247-0080
                                               rsoffin@gregcolemanlaw.com

                                               Daniel K. Bryson*
                                               Harper T. Segui*
                                               WHITFIELD BRYSON LLP
                                               900 West Morgan Street
                                               P.O. Box 12638
                                               Raleigh, North Carolina 27605
                                               Telephone: (919) 600-5000
                                               dan@whitfieldbryson.com
                                               harper@whitfieldbryson.com

                                               Attorneys for Plaintiff & Proposed Class

                                               * Pro Hac Vice Forthcoming




  955451.1                                27
